Title: To George Washington from Robert R. Livingston, 13 May 1782
From: Livingston, Robert R.
To: Washington, George


                        Sir

                            Office of Foreign Affairs Philadelphia 13th May 1782.
                        
                        I have the honor to inform you, that the Honorable the Minister Plenipotentiary of France, this day announced
                            to the United States in Congress assembled at a public Audience the birth of a Dauphine--and that Congress received this
                            enunciation of an event, in which the happiness of their Ally was so deeply engaged with the most lively marks of
                            pleasure--It is their wish that your Excellency and the Troops under your command should partake in this pleasure--I have
                            their orders to inform you of this event to the end that you may cause the same to be published in both Armies with such
                            demonstrations of Joy as you shall direct. I have the honor to be, Sir with great respect and esteem Your Excellency’s
                            most obedient humble Servant
                        
                            Robt R. Livingston

                        
                    